EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heidi Eisenhut on 1/8/2021.

The application has been amended as follows: 
Amended Claim 1, as follows:
1.    (Currently Amended) A baluster for a baluster system, the baluster comprising:
[A] a first end having a swivel mount adapted for fixing to the underside of a handrail;
[A] a second end having a swivel mount for fixing to a lower supporting surface; and 
a baluster shaft extending between said first end and said second end; and
a swivel cap adapted to house said swivel mount of said second end of said baluster, said swivel cap comprising: 
a continuous perimeter wall having an inner rim, and 
a plate cover having an opening sized to accommodate said baluster and a recessed perimeter wall,
wherein said recessed perimeter wall frictionally engages said inner rim.
Cancelled Claims 2 and 3
Amended Claim 4, as follows:
1 wherein said opening of said plate cover is square-shaped and centrally positioned on said plate cover.
Amended Claim 5, as follows:
5.    (Currently Amended) The baluster of claim [2] 1 wherein said opening of said plate cover is rectangular-shaped and eccentrically positioned on said plate cover.
Amended Claim 6, as follows:
6.    (Currently Amended) The baluster of claim 1 wherein said baluster shaft further comprises:
[A] a first intermediary shaft component extending between a first end and a second end, said first end of said first intermediary shaft component coinciding with said first end of said baluster, said second end of said first intermediary shaft component abutting a first plate, said first plate having a raised perimeter rim;
[A] a second intermediary shaft component extending between a first end and a second end, said first end of said second intermediary shaft component coinciding with said second end of said baluster, said second end of said second intermediary shaft component abutting a second plate, said second plate having a raised perimeter rim; and
[A] a post insert extending between a first end and a second end, said first plate abutting said first end of said post insert such that said perimeter rim of said first plate engages said first end of said post insert to prevent rotation of said post insert relative to said first plate, said second plate abutting said second end of said post insert such that said perimeter rim of said second plate engages said second end of said post insert to prevent rotation of said post insert relative to said second plate.
Amended Claim 10, as follows:
10.    (Currently Amended) The baluster of claim 1, wherein at least one of said swivel mounts has at least one countersunk screw bore, said at least one countersunk screw bore aligned along a non-
Amended Claim 12, as follows:
12.    (Currently Amended) A newel post for a baluster system, the newel post comprising:
[A] a shaft extending between a first end and a second end;
[A] a mounting plate abutting said first end of said shaft and adapted for fixing said newel post to a lower supporting surface;
[A] a plate abutting said second end of said shaft; 
[An] an intermediary shaft portion having a first end abutting said plate and a second end having a swivel mount adapted for fixing to the underside of a handrail; and
a swivel cap adapted to house said swivel mount, said swivel cap comprising:
a continuous perimeter wall having an inner rim, and
a plate cover having an opening sized to accommodate said shaft, and a recessed perimeter wall,
wherein said recessed perimeter wall frictionally engages said inner rim.
Amended Claim 16, as follows:
16.   (Currently Amended) The newel post of claim 12, wherein said first end of said intermediary shaft portion further comprises a transverse bore adapted to receive said swivel mount and wherein at least one edge parallelly aligned with said transverse bore is filleted to encourage pivoting clearance with said swivel mount.
Cancelled Claim 17
Amended Claim 18, as follows:
18.    (Currently Amended) A balustrade system comprising:
[A] a handrail extending between a first end and a second end and a having lower surface,
at least one newel post having a shaft extending between a first end and a second end, a mounting plate abutting said first end of said shaft and adapted for fixing said newel post to a lower supporting surface, a plate abutting said second end of said shaft; 
[An] an intermediary shaft portion having a first end abutting said plate and a second end having a swivel mount adapted for fixing to the underside of the handrail; 
at least one baluster vertically extending between a first end and a second end, the baluster having a first end having a swivel mount adapted for fixing to the underside of the handrail, a second end having a swivel mount for fixing to a lower supporting surface, and a baluster shaft extending between said first end and said second end; and
a swivel cap adapted to house said swivel mount of said second end of said baluster, said swivel cap comprising:
a continuous perimeter wall having an inner rim, and
a plate cover having an opening sized to accommodate said baluster, and a recessed perimeter wall,
wherein said recessed perimeter wall frictionally engages said inner rim.
Cancelled Claims 19 and 20
Amended Claim 21, as follows:
21.    (Currently Amended) The balustrade system of claim [19] 18 wherein said opening of said plate cover is square-shaped and centrally positioned on said plate cover.
Amended Claim 22, as follows:
22.    (Currently Amended) The balustrade system of claim [19] 18 wherein said opening of said plate cover is rectangular-shaped and eccentrically positioned on said plate cover.
Amended Claim 18, as follows:
23.    (Currently Amended) The balustrade system of claim 18 wherein said baluster shaft further comprises:
[A] a first intermediary shaft component extending between a first end and a second end, said first end of said first intermediary shaft component coinciding with said first end of said baluster, said second end of said first shaft component abutting a first plate, said first plate having a raised perimeter rim;
a second intermediary shaft component extending between a first end and a second end, said first end of said second intermediary shaft component coinciding with said second end of said baluster, said second end of said second intermediary shaft component abutting a second plate, said second plate having a raised perimeter rim; and
[A] a post insert extending between a first end and a second end, said first plate abutting said first end of said post insert such that said perimeter rim of said first plate engages said first end of said post insert to prevent rotation of said post insert relative to said first plate, said second plate abutting said second end of said post insert such that said perimeter rim of said second plate engages said second end of said post insert to prevent rotation of said post insert relative to said second plate.
Amended Claim 27, as follows:
27.    (Currently Amended) The balustrade system of claim 18, wherein at least one of said swivel mounts has at least one countersunk screw bore, said at least one countersunk screw bore aligned along a non-vertical axis to facilitate placement of a mounting screw in a non-vertical orientation relative to said swivel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, the closest prior art is considered to be US 8936233 to Sneith (“Sneith”), which discloses (starting at Fig. 15):
a baluster for a baluster system, the baluster comprising:
a first (upper) end having a swivel mount 320 adapted for fixing to the underside of a handrail;
a second (lower) end having a swivel mount 320 for fixing to a lower supporting surface; and 
a baluster shaft 14 extending between said first end and said second end; and
a swivel cap 330 adapted to house said swivel mount of said second end of said baluster, said swivel cap comprising: 
a continuous perimeter wall 333 having an inner rim.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Sneith so as to further include: a plate cover having an opening sized to accommodate said baluster and a recessed perimeter wall, wherein said recessed perimeter wall frictionally engages said inner rim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        1/10/2021